Citation Nr: 0803965	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-37 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for the postoperative 
residuals of prostatectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1956.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The veteran testified before the 
undersigned at a Travel Board hearing in October 2006.

This case was remanded in January 2007 and has been returned 
for review.


FINDINGS OF FACTS

1.  The veteran's prostate cancer was first found many years 
after service, and is not related to disease or injury in 
service, according to the competent evidence on file.  Acute 
prostate pathology resolved with treatment in service.

2.  Bilateral hearing loss was first manifested many years 
after service and is not related to disease or injury during 
military service, according to the competent evidence on 
file.


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated during 
active military service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The veteran's bilateral hearing loss was not incurred in 
or aggravated by service; and sensorineural hearing loss may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Examination has been 
conducted, notice as to what evidence needed has been 
provided, and there is no indication that there is additional 
evidence or development that should be undertaken.  Further, 
the veteran was notified of the type of evidence necessary to 
establish a disability rating and effective date for that 
disability.  Letters of April 2003, June 2003, September 
2003, March 2006, and January 2007, provided pertinent notice 
and development information.

Criteria for service connection 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be presumed for certain chronic 
diseases (e.g., malignant tumors, sensorineural hearing loss) 
which are manifest to a compensable degree within the year 
after qualifying active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Entitlement to service connection for prostate cancer

The veteran contends that he has residual voiding disorder 
(that resulted from a prostatectomy for prostate cancer).  He 
points out that he was initially treated for prostate 
problems during military service.  He states that he 
continued to receive treatment subsequent to service 
discharge, and eventually developed prostate cancer.  

As noted, the veteran must demonstrate three elements to 
establish service connection.  Concerning evidence of current 
disability, private medical records relate that a radical 
retropubic prostatectomy was conducted in October 2003.  VA 
examination was conducted in May 2007 where it was noted that 
the veteran had residual urinary incontinence.  These 
diagnoses satisfy the first element of Hickson.

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service medical 
records relate that in July 1955, he received medical care 
related to a thick yellow penile discharge.  Pus cells were 
noted but culture testing was negative.  On examination it 
was reported that the prostate gland was enlarged, boggy, and 
nontender.  No diagnosis was reported.  Subsequent antibiotic 
therapy evidently corrected his problem.  In April 1956, he 
received treatment for similar symptoms, which was diagnosed 
as urethritis.  Again, following further medical treatment, 
the symptoms were reported to be improving.

While there is evidence of inservice treatment and current 
disability, the Board concludes that the preponderance of the 
evidence is against the claim for service connection for a 
prostate disorder.  Initially, the Board notes that there is 
no objective medical evidence of continuity of symptoms of a 
prostate disorder subsequent to service discharge.  The 
genitourinary (GI) system was considered clinically normal at 
the June 1956 examination conducted prior to his separation 
from active duty.  Further, the record does not contain a 
diagnosis of prostate cancer within one year subsequent to 
service discharge, let alone, manifested to a degree of 10 
percent within that year.  Additionally, there is nothing in 
the record which suggests that the in-service prostate 
infection in service was the early onset, or led to the 
prostate cancer noted many years after service.  Appellant 
can indicate that he had continuing symptoms in the years 
after service, but he cannot establish the etiological 
connection.  In this case, the objective evidence does not 
reveal continued treatment in the years after service.  
Moreover, there is no competent evidence that any cancer was 
in any way related to the acute in-service infections.

In fact, the earliest evidence documenting the prostate 
cancer is in 2003, approximately 47 years after service 
discharge.  This is significant; in that it suggests that the 
appellant's in-service problems were acute and transitory in 
nature and resolved without residuals.  See 38 C.F.R. 
§ 3.303.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000); Cf. 
Mense v. Derwinski, 1 Vet. App. 354 (1991) (appellant failed 
to provide evidence of continuity of symptomatology of low 
back condition).  

During the October 2006 personal hearing, the veteran 
testified that shortly after service, he had sought VA 
medical treatment.  He also reported receiving treatment from 
private physicians.  The appellant reported that he is unable 
to obtain any records from either physician because they are 
deceased or not in business anymore.  The VA has attempted to 
assist him in obtaining VA records but there is no record of 
treatment for the veteran during the time immediately after 
service.  While the Board acknowledges the veteran's 
statements regarding post service treatment for prostate 
problems, the United States Court of Appeals for Veterans 
Claims (Court) has held that hearsay medical evidence, as 
transmitted by a lay person, is not sufficient to support a 
claim of service connection.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Kirwin v. Brown, 8 Vet. App. 
148, 153 (1995).  

More, importantly, the record does not contain any clinical 
evidence that would tend to suggest that a chronic prostate 
disorder was incurred during military service.  The medical 
records do not include any opinion stating that a prostate 
disorder was either incurred in, or aggravated during 
service.  In fact, the medical opinion of record is quite the 
opposite and does not support such a theory.  The veteran was 
examined in order to obtain an opinion as to the etiology of 
his prostate disorder.  A VA examiner in July 2007 concluded 
that it was not likely that the veteran's prostate cancer was 
related to his inservice prostate problems.  

In summary, the Board finds that an excessive degree of 
speculation is required to conclude that the veteran's 
prostate disorder is related to his inservice complaints.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for service 
connection.  

Entitlement to service connection for bilateral hearing loss

The veteran maintains that during service, he was subjected 
to excessive noise exposure from working on the flight line 
and being a radio operator, which has led to current 
bilateral hearing loss.  

The Board notes that the threshold for normal hearing is from 
0 to 20 decibels; higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993). 

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The Court has 
held that the provisions of 38 C.F.R. § 3.385 do not have to 
be met during service.  See Hensley v. Brown, 5 Vet. App. 155 
(1993); see also Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).

In regard to current disability, VA examination was conducted 
in May 2007, which showed bilateral hearing loss.

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, service medical records 
show no complaints, findings, or diagnoses of hearing loss.  
The July 1952 enlistment examination shows that the whispered 
voice was 15/15 in both ears.  At his June 1956 separation 
examination, whispered voice evaluation of his hearing in 
both ears was 15/15.  Examination of the ears revealed no 
abnormality.

Additionally, the evidence of record reveals that a bilateral 
ear hearing loss disability (as defined by VA) was first 
shown in 2007, more than 50 years after his separation from 
active duty.  

Moreover, after reviewing the veteran's claims file, a VA 
examiner concluded that bilateral hearing loss was unrelated 
to military service.  Reference was made to inservice testing 
that was normal.  It was also noted that there was no 
evidence of bilateral hearing impairment in the immediate 
post-service period.  The audiologist noted the extended 
period of time subsequent to service discharge before a 
hearing loss was shown.  

Based on review of the evidence of record, the Board 
concludes that the preponderance of such evidence is against 
entitlement to service connection for bilateral hearing loss.  
Accordingly, the claim for service connection for bilateral 
hearing loss is denied.


ORDER

Service connection for the postoperative residuals of a 
prostatectomy is denied.

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


